Title: To James Madison from William MacCreery, 23 February 1807
From: MacCreery, William
To: Madison, James



Sir
Washington 23 February 1807

When the law to prohibit intercurse with the Island of St. Domingo was passed last Session, the consequences of it were foreseen by many; and that none of those consequences cou’d in any degree gratify the wishes or expectations of France or of this Country, was predicted.
The entire trade of that island is now at the disposal of G. Brit: and the immense proffits arrising from buying and selling near 40. Millions pounds of coffee annualy, will be no triffling aid in carrying on War against France.
An administration composed, as I believe that of France has been of late, chiefly of Military men; can be convinced by experience only, of the propriety or impropriety of any commercial regulation; and although such an argument might have had little effect last Year, I think it ought to have full weight now.  They certainly can have no repugnance to our participation in the trade of that Island at present.
I am aware that other considerations had their influence in the passing of this law.  The Southern States were alarm’d at the example of trading with people of that description: But as this trade can be carried on by us by permission of France only, it will be chearfully relinquished whenever that Nation shall be in a situation to resume it; and as to any evils that can possibly arrise to the Southern States during the War, they appear to me to be totaly chimerical.
Our Merchants have heretofore submitted chearfully to the privation of this valuable branch of commerce, because not only our own Government, but that of a friendly Nation thought that good policy required the measure: but experience having in their minds, and in mine, fully proved the contrary they now entertain a hope that the President will, ’ere long, see cause to permit a free trade with that Island.
The receipt of several letters from some of my constituents on this subject, has induced me to obtrude this letter; and, I take the further liberty to ask the favor of an answer, when your convenience may allow it.  I have the honor to assure of my perfect respect; and am Sir Your most obedt Servt.

Wm. MacCreery

